Exhibit 10.7
FIRST AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE
     This FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Amendment”)
is made and entered into this 6th day of May, 2009, by and between the
undersigned selling entities (collectively, “Seller”) and ROBERT KO (“Buyer”).
Recitals
     A. Seller and Buyer are parties to that certain Agreement for Purchase and
Sale of Real Property and Escrow Instructions dated effective April 21, 2009
(the “Purchase Agreement”), for that certain real property located in Orange
County, California, commonly known as 901 Civic Center Drive, Santa Ana,
California, as more particularly described therein. Capitalized terms used in
this Amendment and not defined herein shall have the meanings given such terms
in the Purchase Agreement.
     B. Seller and Buyer mutually desire to amend the Purchase Agreement as
provided below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows.
     1. Financing Contingency. The final day of the Financing Contingency Period
is hereby extended to May 12, 2009, for the sole purpose of obtaining a letter
from the City of Santa Ana Building Department or any other evidence reasonably
acceptable to Buyer indicating that any environmental issues related to the UST
formerly located on the site, removed in or about 1979, were resolved by
issuance of the building permit(s) issued in or about 1979 for the building
currently located on the Property. The information provided by the Seller must
be approved by Buyer’s lender and cause Buyer’s lender to waive the existing
requirement to conduct a Phase II environmental assessment. The Financing
Contingency is otherwise waived by Buyer.
     2. Contracts. Buyer will assume none of the Contracts at Closing. Seller
shall, at Buyer’s expense, terminate all Contracts in the manner provided in the
Purchase Agreement.
     3. No Other Amendments. Except with respect to the amendments expressly set
forth in this Amendment, the Purchase Agreement remains unmodified in all other
respects and in full force and effect. This Amendment is entered into pursuant
to, and is intended to be read together and consistent with, the Purchase
Agreement. However, if any inconsistencies exist between this Amendment and the
Purchase Agreement, the provisions of this Amendment shall prevail over anything
to the contrary in the Purchase Agreement.
     4. Counterparts. This Amendment may be executed in counterparts. Facsimile
or .pdf delivery shall be sufficient to form a binding agreement.
1 – FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
and year first hereinabove written.

                      SELLER:       BUYER:    
 
                    NNN VF 901 CIVIC, LLC,
a Delaware limited liability company       /s/ Robert Ko    
 
             
 
   
 
              Robert Ko     By:   Grubb & Ellis Realty Investors, LLC,          
      a Virginia limited liability company,                 Its Vice President  
         
 
                   
 
  By:   /s/ Andrea R. Biller            
 
  Name:  
 
Andrea R. Biller            
 
  Title:   Executive Vice President            
 
                    NNN 901 CIVIC, LLC,
a Delaware limited liability company            
 
                    By:   Grubb & Ellis Realty Investors, LLC,                 a
Virginia limited liability company,                 Its Manager            
 
                   
 
  By:   /s/ Andrea R. Biller            
 
  Name:  
 
Andrea R. Biller            
 
  Title:   Executive Vice President            

2 – FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE

 